Exhibit Pacific Premier Bancorp, Inc. Announces Successful Closing of Common Stock Offering Costa Mesa, Calif., November 9, 2009 Pacific Premier Bancorp, Inc.(NASDAQ: PPBI) (the “Company”), the holding company of Pacific Premier Bank (the “Bank”), announced today that it has closed the previously announced public offering of 4,615,385 shares of its common stock at $3.25 per share.The Company received net proceeds from the offering of approximately $13.9 million, after underwriting discounts and commissions and estimated expenses.The shares were sold in an underwritten public offering by Howe Barnes Hoefer & Arnett, Inc.The Company has granted the underwriter a 30-day option to purchase up to an additional 692,307 shares of the Company’s common stock to cover over-allotments, if any. The Company intends to use the net proceeds of the offering for general corporate purposes, including contributing additional capital to the Bank, and to support its ongoing and future anticipated growth, which may include opportunistic acquisitions of all or parts of other financial institutions, including FDIC-assisted transactions. Steven R.
